EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Erich Tzou (Registration No. 56,927) on Jan 11, 2021. 

The claims had been amended as following:

1.	(Currently Amended) A method for summarizing collaboration activity into a graphical user interface that comprises ordered groupings of data, the method comprising:
collecting multiple event records from a storage device of a collaboration system, the multiple event records characterizing one or more interaction events that are associated with multiple users that act on at least one of a first collaboration object or a second collaboration object within the collaboration system; 
identifying one or more interaction event groups for the one or more interaction events at least by clustering one or more feature vectors associated with the one or more interaction events; 

determining multiple different combinations of summary entries from the multiple summary entries; 
generating a plurality of candidate summary pages that respectively correspond to the multiple different combinations of summary entries, wherein a candidate summary page of the plurality of candidate summary pages comprises both the first and the second description respectively pertaining to the first and the second collaboration objects; 
determining at least one scored summary page from the plurality of candidate summary pages based at least in part upon a respective summary score, wherein the at least one scored summary page corresponds to a candidate summary page and is scored with the respective summary  and at least by combining multiple individual summary scores for individual summary entries in the different combination into the respective summary score; and
initiating operations to display, to a particular user, the at least one scored summary page within the graphical user interface. 
a type of the first action or the second action respectively performed by the first set of users or the second set of users of the multiple users on the collaboration object, wherein the at least one scored summary page is formatted to present in a browser on a display of a user device.
3.	(Previously Presented) The method of claim 1, wherein the respective summary score of the at least one scored summary page is determined based at least in part on one or more of an action-dominant scoring algorithm, a user-dominant scoring algorithm, or a user-object-dominant scoring algorithm.
4.	(Previously Presented) The method of claim 1, wherein the respective summary score of the at least one scored summary page is determined based at least in part on one or more of user heuristics, action heuristics, or user-object heuristics.
5.	(Previously Presented) The method of claim 1, wherein at least one summary entry of the multiple summary entries is created at least part by identifying at least one highlighted interaction event from the one or more interaction events.
6.	(Currently Amended) The method of claim 1, wherein one or more group attributes associated with the one or more interaction events for the one or more interaction events a type of the first action or the second action, and one 
7.	(Currently Amended) The method of claim 1, wherein the respective summary score of the at least one scored summary page is determined at least respectively generating an individual summary score for each individual summary entry in the different combination of the summary entries for the candidate summary page
8.	(Currently Amended) The method of claim 1, wherein at least one group is identified at least in part by applying a clustering technique to the one or more feature vectors that are derived from one or more event attributes.
9.	(Currently Amended) A non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by one or more processors causes the one or more processors to perform a set of acts for summarizing collaboration activity into a graphical user interface that comprises ordered groupings of data, the set of acts comprising:
collecting multiple event records from a storage device of a collaboration system, the multiple event records characterizing one or more interaction events that are associated with multiple users that act on at least one of a first collaboration object or a second collaboration object within the collaboration system;

creating multiple summary entries that represent for the one or more interaction event groups, wherein a summary entry of the multiple summary entries comprises at least first textual description of a first action performed by a first set of users of the multiple users on the first collaboration object and second textual description of a second action performed by a second set of users on the second collaboration object;
generating a plurality of candidate summary pages that respectively correspond to the multiple different combinations of summary entries, wherein a candidate summary page of the plurality of summary pages comprises both the first and the second description respectively pertaining to the first and the second collaboration objects;
determining at least one scored summary page from the plurality of candidate summary pages based at least in part upon a respective summary score, wherein the at least one scored summary page corresponds to a candidate summary page that is scored with the respective summary  and at least by combining multiple individual summary scores for individual summary entries in the different combination into the respective summary score; and

10.	(Currently Amended) The non-transitory computer readable medium of claim 9, wherein the set of acts further comprising scoring the plurality of candidate summary pages with respective summary scores based at least in part upon [[the ]]a type of the first action or the second action respectively performed by the first set of users or the second set of users of the multiple users on the collaboration object, wherein the at least one scored summary page is formatted to present in a browser on a display of a user device.
11.	(Previously Presented) The non-transitory computer readable medium of claim 9, wherein the respective summary score of the at least one scored summary page is determined based at least in part on one or more of an action-dominant scoring algorithm, a user-dominant scoring algorithm, or a user-object-dominant scoring algorithm.
12.	(Previously Presented) The non-transitory computer readable medium of claim 9, wherein the respective summary score of the at least one scored summary page is determined based at least in part on one or more of user heuristics, action heuristics, or user-object heuristics.
13.	(Previously Presented) The non-transitory computer readable medium of claim 9, wherein at least one summary entry of the multiple summary entries is created at least part by identifying at least one highlighted interaction event from the one or more interaction events.
s for the one or more interaction eventsa type of the first action or the second action, and one or more fields for respectively storing one or more corresponding characteristics of the particular user.
15.	(Currently Amended) The non-transitory computer readable medium of claim 9, wherein the respective summary score of the at least one scored summary page is determined at least respectively generating an individual summary score for each individual summary entry in the different combination of the summary entries for the candidate summary page
16.	(Currently Amended) The non-transitory computer readable medium of claim 9, wherein at least one group 
17.	(Currently Amended) A system for summarizing collaboration activity into a graphical user interface that comprises ordered groupings of data, the system comprising:

one or more processors that execute the sequence of instructions, wherein an execution of the sequence of instructions causes the one or more processors to perform a set of acts, the set of acts comprising,
collecting multiple event records from a storage device of a collaboration system, the multiple event records characterizing one or more interaction events that are associated with multiple users that act on at least one of a first collaboration object or a second collaboration object within the collaboration system;
identifying one or more interaction event groups for the one or more interaction events at least by clustering one or more feature vectors associated with the one or more interaction events;
creating multiple summary entries for the one or more interaction event groups, wherein a summary entry of the multiple summary entries comprises first textual description of a first action performed by a first set of users of the multiple users on the first collaboration object and second textual description of a second action performed by a second set of users on the second collaboration object;
determining multiple different combinations of summary entries from the multiple summary entries; 

determining at least one scored summary page form the plurality of candidate summary pages based at least in part upon a respective summary score, wherein the at least one scored summary page corresponds to a candidate summary page and is scored with the respective summary  and at least by combining multiple individual summary scores for individual summary entries in the different combination into the respective summary score; and
initiating operations to display, to a particular user, the at least one scored summary page within the graphical user interface.
18.	(Currently Amended) The system of claim 17, the set of acts further comprising scoring the plurality of candidate summary pages with respective summary scores based at least in part upon [[the ]]a type of the first action or the second action respectively performed by the first set of users or the second set of users of the multiple users on the collaboration object, wherein the at least one scored summary page is formatted to present in a browser on a display of a user device.
19.	(Previously Presented) The system of claim 17, wherein the respective summary score of the at least one scored summary page is determined based at least in part on 
20.	(Previously Presented) The system of claim 17, wherein the respective summary score of the at least one scored summary page is determined based at least in part on one or more of user heuristics, action heuristics, or user-object heuristics.

The following is an examiner’s statement of reasons for allowance:

The prior arts of recorded when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 9 and 17 when taken in the context of the claims as a whole, especially the concept of determining multiple different combinations of summary entries from the multiple summary entries; generating a plurality of candidate summary pages that respectively correspond to the multiple different combinations of summary entries, wherein a candidate summary page of the plurality of candidate summary pages comprises both the first and the second description respectively pertaining to the first and the second collaboration objects; determining at least one scored summary page from the plurality of candidate summary pages based at least in part upon a respective summary score, wherein the at least one scored summary page corresponds to a candidate summary page and is scored with the respective summary page score based at least in part upon a different combination of summary entries for the candidate summary page and at least by combining multiple individual summary scores for individual summary entries in the different combination into the respective summary score.


In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have 

Thus, claims 1, 9 and 17 are allowed over the prior arts of record. Dependent claims 2-8, 10-16, and 18-20 are also allowable due to its dependency of independent claims 1, 9 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer TO can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W./

/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143